DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4-12, 25,27,28, 31,32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 31, 32, line 2, “the seabed” lacks clear antecedent basis.
Claim 1 last line “the retaining cable” lacks clear antecedent basis.
Claim 2 line 4 calls for “a retaining cable”; claim 1 last line calls for “the retaining cable”; it is unclear if and how they are related.
Claim 4 line 7 calls for “another end of the damping cable”; claim 1 calls for “a free end of the damping cable”; it is unclear if and how they are related.
Claims 5-12 are only rejected because they depend from a rejected claim.
Claim 25 line 3, “the supporting structure” lacks clear antecedent basis.

under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because means is
modified by releasable retaining wherein its ambiguous if it conveys structure or
function. The boundaries of this claim limitation are ambiguous; therefore, the claim is
indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second
paragraph.
In response to this rejection, applicant must clarify whether this limitation should
be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere
assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AlA
35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a) | Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, by reciting “means” or a generic placeholder for means, or by
reciting “step.” The “means,” generic placeholder, or “step” must be modified by
functional language, and must not be modified by sufficient structure, material, or
acts for performing the claimed function;
(b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, should apply because the claim limitation recites a function to be
performed and does not recite sufficient structure, material, or acts to perform
that function;
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.
112, sixth paragraph, by deleting the function or by reciting sufficient structure,

(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
Paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 28 is similarly rejected as claim 27 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13-14, 21, 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Espinasse et al. (US 20110020067).
Espinasse et al. discloses a system for laying an off-shore pipe (20) comprising 
a laying vessel (12), a fixed receiving structure (24) which can be installed in the target position on the seabed (10), said fixed receiving structure having a redirecting device 
Re claim 14, wherein the redirecting device (34) comprises one or more redirecting pulleys (34) or redirecting guides forming one or more supporting and redirecting surfaces facing downwards, as well as one or more side guides (see Fig. 2) to prevent lateral exiting of the cable redirected by the redirecting surfaces.
Re claim 21, the ballast seats are considered to be any area of the top of member (24) on the sides of member (34).
.

Allowable Subject Matter
Claims 1, 31,32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2,4-12, 25,27,28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20,22-24,26,29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. Applicant argues that amendment overcame 112 2nd rejections.  The examiner disagrees.  See rejections above.  Applicant argues that claim 1 is allowable and therefore claim 13 is allowable.  The examiner disagrees.  Claim 13 is directed to a system for laying an off-shore pipe and Espinasse et al. ‘067 teaches such system.  See discussion above.  Incorporating method steps of claim 1 into system claim of claim 13 as functional language does not overcome Espinasse et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
3/26/2022